Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6th, 2022 has been entered.
Response to Arguments
Applicant has submitted Remarks filed June 6th, 2022. The Remarks have been considered, however, the claims have been amended rendering them moot since the correspondence below addresses the amendments. 
Claim Objections
Claim 8 is objected to because of the following informalities: 
Applicant cites "a part of another heat exchange pipes enters into a space between the turned-back conduits of each of the heat exchange pipes, and a space between adjacent heat exchange pipes is set less than the diameter of the heat exchange pipes".  It is respectfully recommended to amend the claim language to read “a part of another heat exchange pipe[[s]] of the plurality of heat exchange pipes enters into a space between the turned-back conduits of each of the plurality of heat exchange pipes, and a space between adjacent heat exchange pipes of the plurality of heat exchange pipes is set less than the diameter of the heat exchange pipes of the plurality of heat exchange pipes." to overcome the rejection.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Foreign Patent JP 2017083048 A).
Please note that reference is made to JP ‘2017083048’s attached English machine translation.
Regarding claim 1, Kobayashi teaches a heat exchanging unit (2, heat exchange unit) for exchanging heat between a fluid to be heated (paragraph 0018) and exhaust gas (paragraph 0002), the heat exchanging unit comprising: a heat exchange portion (80, primary heat exchange unit; or 10 heat exchange unit, Figure 9) including a plurality of heat exchange [[pipe]] pipes (12, heat exchange tubes 12; 12-1, 12-2) allowing the fluid to be heated to flow in the plurality of heat exchange [[pipe]] pipes (paragraph 0087); a header portion (20-1 and/or 20-2, header) connected to the plurality of heat exchange [[pipe]] pipes (12, heat exchange tubes 12; 12-1, 12-2; Figure 2), the header portion (20-1 and/or 20-2, header) allowing the fluid to be heated to flow from the header portion to the plurality of heat exchange [[pipe]] pipes or from the plurality of heat exchange [[pipe]] pipes to the header portion (Figure 2; paragraph 0032: …For example, as shown in FIG. 2, in parallel with the heat exchange tube 12 extending across the headers 20-1 and 20-2, for example, a baffle plate…; understood that if the heat exchange tube 12 extends across the headers as shown in Figure 2 that fluid would be able to flow); and first (24-3 attached to 18, baffle, substantial equivalent of) and second wind direction plates (24-2 attached to 16, baffle, substantial equivalent of) that change the state of flow of the exhaust gas introduced into the heat exchange portion (Figure 3b, paragraph 0044: In such a 2 heat exchange unit 2, as shown in FIG. 3 b, the combustion exhaust EG that has entered from the exhaust introduction unit 6 has a laminar flow and includes an exhaust flow EG1,EG2,EG3 from the side of the ceiling plate 16 toward the side of the bottom plate 18. These laminar flows are influenced by the flow rate of the combustion exhaust EG, and the exhaust flow EG 1 side is dominant in the same manner as in the 1 embodiment; paragraph 0045: In view of the transient laminar flow change, as described above, the exhaust flow EG 1 collides with the baffle plates 24-1 and 24-2, reverses the flow and changes the laminar flow, and the exhaust flow EG 3 collides with the baffle plate 24-3 and reverses, and intersects with the exhaust flow EG 1 and EG 2 to change the laminar flow, as described above. 2. Thus, the exhaust flow EG 3, the exhaust flow EG 2, and the exhaust flow EG 3 and the exhaust flow EG 1 are agitated), wherein the heat exchange portion (10 or 80, primary heat exchange unit) includes an opening (6, Exhaust Air Induction, Figure 2; paragraph 0118: According to this configuration, the combustion exhaust gas EG generated in the burner 66 by combustion of the fuel gas G passes through the primary heat exchanger 68 by the air supply of the air supply fan 70, and then is introduced into the 2 heat exchange unit 2 from the combustion chamber 64 through the exhaust gas introduction unit 6) and a discharge portion (Figure 2; 8; discharge unit; paragraph 0119: In the heat exchange pipe 72 of the primary heat exchanger 68, the upstream combustion exhaust gas EG is received, and primary heat exchange between sensible heat of the combustion exhaust gas EG and a heated fluid such as heating water M is performed. After the first heat exchange, the combustion exhaust EG flows into the 2 heat exchange unit 2, and after the 2 heat exchange is performed in the heat exchange unit 10, the combustion exhaust EG is discharged from the discharge unit 8 to the outside air), the opening introduces the exhaust gas into the heat exchange portion, and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (Figure 3, paragraphs 0118 and 0119), wherein the first wind direction plate (24-3 attached to 18, baffle; paragraph 0053: Since the baffle plates 24-1 24-2, and 24-3 of this embodiment are inclined from the upstream side to the downstream side of the combustion exhaust EG, it is possible to reduce the exhaust resistance with respect to the exhaust flow EG1, EG2, EG3 and to prevent reduction in exhaust efficiency) includes a first cut-off plate (understood to be portion of 18 between 24-3 and opening 6) and a first regulation plate (understood to be baffle plate of 24-3) linked with the first cut-off plate (understood that the baffle plate 24-3 is attached to 18), the first cut-off plate is disposed on a side (18) of the opening (6) of the heat exchange portion (10, annotated Figure 3b) to regulate an opening amount of the opening (18 forms a part of the opening 6, annotated Figure 3b), and the first regulation plate (understood to be baffle plate 24-3) is disposed from the side of the opening toward an interior of the heat exchange portion (10, understood baffle 24-3 is at an angle from opening 6 to the inside of 10, annotated Figure 3b), wherein the second wind direction plate (24-2 attached to 16, baffle; substantial equivalent of) includes a second cut-off plate (understood to be portion of 16 between 24-2 and discharge portion 8) and a second regulation plate (understood to be baffle plate of 24-2) linked with the second cut-off plate (understood that the baffle plate 24-2 is attached to 16), the second cut-off plate is disposed on a side of the2 Application No.: 16/426,208 Docket No.: P190282US00discharge portion (8) of the heat exchange portion (10) to regulate an opening amount of the discharge portion (understood 16 forms a portion of the discharge portion 8, annotated Figure 3b), and the second regulation plate (understood to be portion of 16 between baffle plate 24-2 and discharge portion 8) is disposed from the side of the discharge portion toward the interior of the heat exchange portion (10, understood baffle 24-2 is at an angle from discharge portion 8 to the inside of 10, annotated Figure 3b), [[and]] wherein the plurality of heat exchange pipes (12, heat exchange tubes 12; 12-1, 12-2; annotated Figure 3b) include a first heat exchange pipe (annotated Figure 3b) on a side of the opening of the heat exchange portion (80 or 10), a second heat exchange pipe (annotated Figure 3b) on a side of the first cut-off plate (annotated Figure 3b), a third heat exchange pipe (annotated Figure 3b) on a side of the discharge portion (8) of the heat exchange portion (10), and a fourth heat exchange pipe (see annotated Figure 3b) on a side of the second cut-off plate (annotated Figure 3b), wherein the first regulation plate (24-3, baffle portion) is partially disposed between the first heat exchange pipe and the second heat exchange pipe (annotated Figure 3b), wherein the second regulation plate (24-2, baffle portion) is partially disposed between the third heat exchange pipe and the fourth heat exchange pipe, (annotated Figure 3b) and wherein the first (24-3 connected to 16, annotated Figure 3b) and second wind direction plates (24-2 connected to 16, annotated Figure 3b) form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (paragraphs 0045 to 0047).
[AltContent: textbox (Kobayashi: Figures 3a and 3b)]
    PNG
    media_image1.png
    240
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    576
    media_image2.png
    Greyscale


Regarding claim 2, as applied to claim 1, Kobayashi further teaches wherein the first (24-3 attached to 18) and second wind direction plates (24-2 attached to 16) change the direction of flow of the exhaust gas flowing in the heat exchange portion (10) for the exhaust gas flowing in the heat exchange portion (10) to contact with the first and second wind direction plates or to flow along the first and second wind direction plates (paragraphs 0044 to 0047, annotated Figure 3b), thereby turning the exhaust gas into a turbulent flow (paragraph 0047: Then, in the case of such agitation, an element such as a layer flow direction, a layer flow rate, and the like is entangled in an exhaust flow EG1,EG2,EG3 of combustion exhaust EG, and as a result, each laminar flow is disturbed, and as a result, the combustion exhaust EG spreads widely to each of the heat exchange tubes 12 without causing a bias in the laminar flow…(omitted language)…).
Regarding claim 3, as applied to claim 1, Kobayashi further teaches wherein the exhaust flow path bends flow of the exhaust gas at right angles, at approximate right angles, or at angles more than right angles, so that the exhaust gas flows (annotated Figure 3b, paragraph 0046: In this laminar flow diffusion, since each of the baffle plates 24-1 24-2, and 24-3 has a gradient of angles θ 1, θ 2, and θ 3, a resistance function for each laminar flow is relaxed, a direction of a laminar flow is gradually changed, and agitation between laminar flows can be performed.)
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Foreign Patent JP 2017083048 A).
Please note that reference is made to JP ‘2017083048’s attached English machine translation.
Regarding claim 10, Kobayashi teaches a housing allowing exhaust gas to flow in the housing (4, paragraph 0041: Each baffle plate 24-1 24-2 is arranged on a ceiling plate 16 of a housing 4, and a baffle plate 24-3 is arranged on a bottom plate 18); and a heat exchanging unit (2, heat exchange unit) disposed in the housing (4), the heat exchanging unit (2, heat exchange unit) including a heat exchange portion (10), a header portion (20-1 and/or 20-2, header, Figure 2), and first (24-3 attached to 18, baffle, substantial equivalent of) and second wind direction plates (24-2 attached to 16, baffle, substantial equivalent of), wherein the heat exchange portion (10) includes a plurality of heat exchange [[pipe]] pipes (12, heat exchange tubes 12; 12-1, 12-2; Figure 2 or 3) allowing a fluid to be heated to flow in the plurality of heat exchange [[pipe]] pipes to exchange heat between the fluid (paragraph 0018) to be heated and the exhaust gas (paragraph 0002), wherein the header portion (20-1 and/or 20-2, header) is connected to the plurality of heat exchange [[pipe]] pipes to allow the fluid to be heated to flow from the header portion to the plurality of heat exchange [[pipe]] pipes or from the plurality of heat exchange [[pipe]] pipes to the header portion (Figure 2; paragraph 0032: …For example, as shown in FIG. 2, in parallel with the heat exchange tube 12 extending across the headers 20-1 and 20-2, for example, a baffle plate…; understood that if the heat exchange tube 12 extends across the headers as shown in Figure 2 that fluid would be able to flow), wherein the first (24-3 attached to 18, baffle, substantial equivalent of) and second wind direction plates (24-2 attached to 16, baffle, substantial equivalent of) change the state of flow of the exhaust gas5Application No.: 16/426,208 Docket No.: P190282US00 introduced into the heat exchange portion (10, Figure 3b, paragraph 0044: In such a 2 heat exchange unit 2, as shown in FIG. 3 b, the combustion exhaust EG that has entered from the exhaust introduction unit 6 has a laminar flow and includes an exhaust flow EG1,EG2,EG3 from the side of the ceiling plate 16 toward the side of the bottom plate 18. These laminar flows are influenced by the flow rate of the combustion exhaust EG, and the exhaust flow EG 1 side is dominant in the same manner as in the 1 embodiment; paragraph 0045: In view of the transient laminar flow change, as described above, the exhaust flow EG 1 collides with the baffle plates 24-1 and 24-2, reverses the flow and changes the laminar flow, and the exhaust flow EG 3 collides with the baffle plate 24-3 and reverses, and intersects with the exhaust flow EG 1 and EG 2 to change the laminar flow, as described above. 2. Thus, the exhaust flow EG 3, the exhaust flow EG 2, and the exhaust flow EG 3 and the exhaust flow EG 1 are agitated), wherein the heat exchange portion (10 or 80, primary heat exchange unit) includes an opening (6, Exhaust Air Induction, Figure 2; paragraph 0118: According to this configuration, the combustion exhaust gas EG generated in the burner 66 by combustion of the fuel gas G passes through the primary heat exchanger 68 by the air supply of the air supply fan 70, and then is introduced into the 2 heat exchange unit 2 from the combustion chamber 64 through the exhaust gas introduction unit 6) and a discharge portion (Figure 2; 8; discharge unit; paragraph 0119: In the heat exchange pipe 72 of the primary heat exchanger 68, the upstream combustion exhaust gas EG is received, and primary heat exchange between sensible heat of the combustion exhaust gas EG and a heated fluid such as heating water M is performed. After the first heat exchange, the combustion exhaust EG flows into the 2 heat exchange unit 2, and after the 2 heat exchange is performed in the heat exchange unit 10, the combustion exhaust EG is discharged from the discharge unit 8 to the outside air), the opening introduces the exhaust gas into the heat exchange portion, and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (Figure 3, paragraphs 0118 and 0119), wherein the first wind direction plate (24-3 attached to 18, baffle; paragraph 0053: Since the baffle plates 24-1 24-2, and 24-3 of this embodiment are inclined from the upstream side to the downstream side of the combustion exhaust EG, it is possible to reduce the exhaust resistance with respect to the exhaust flow EG1, EG2, EG3 and to prevent reduction in exhaust efficiency) includes a first cut-off plate (understood to be portion of 18 between 24-3 and opening 6) and a first regulation plate (understood to be baffle plate of 24-3) linked with the first cut-off plate (understood that the baffle plate 24-3 is attached to 18), the first cut-off plate is disposed on a side (18) of the opening (6) of the heat exchange portion (10, annotated Figure 3b) to regulate an opening amount of the opening (18 forms a part of the opening 6, annotated Figure 3b), and the first regulation plate (understood to be baffle plate 24-3) is disposed from the side of the opening toward an interior of the heat exchange portion (10, understood baffle 24-3 is at an angle from opening 6 to the inside of 10, annotated Figure 3b), wherein the second wind direction plate (24-2 attached to 16, baffle; substantial equivalent of) includes a second cut-off plate (understood to be portion of 16 between 24-2 and discharge portion 8) and a second regulation plate (understood to be baffle plate of 24-2) linked with the second cut-off plate (understood that the baffle plate 24-2 is attached to 16), the second cut-off plate is disposed on a side of the2 Application No.: 16/426,208 Docket No.: P190282US00discharge portion (8) of the heat exchange portion (10) to regulate an opening amount of the discharge portion (understood 16 forms a portion of the discharge portion 8, annotated Figure 3b), and the second regulation plate (understood to be portion of 16 between baffle plate 24-2 and discharge portion 8) is disposed from the side of the discharge portion toward the interior of the heat exchange portion (10, understood baffle 24-2 is at an angle from discharge portion 8 to the inside of 10, annotated Figure 3b), [[and]] wherein the plurality of heat exchange pipes (12, heat exchange tubes 12; 12-1, 12-2; annotated Figure 3b), [[and]] wherein the plurality of heat exchange pipes (12, heat exchange tubes 12; 12-1, 12-2; annotated Figure 3b) include a first heat exchange pipe (annotated Figure 3b) on a side of the opening of the heat exchange portion (80 or 10), a second heat exchange pipe (annotated Figure 3b) on a side of the first cut-off plate (annotated Figure 3b), a third heat exchange pipe (annotated Figure 3b) on a side of the discharge portion (8) of the heat exchange portion (10), and a fourth heat exchange pipe (see annotated Figure 3b) on a side of the second cut-off plate (annotated Figure 3b), wherein the first regulation plate (24-3, baffle portion) is partially disposed between the first heat exchange pipe and the second heat exchange pipe (annotated Figure 3b), wherein the second regulation plate (24-2, baffle portion) is partially disposed between the third heat exchange pipe and the fourth heat exchange pipe, (annotated Figure 3b) and wherein the first (24-3 connected to 16, annotated Figure 3b) and second wind direction plates (24-2 connected to 16, annotated Figure 3b) form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (paragraphs 0045 to 0047).
Regarding claim 11, Kobayashi further teaches further comprising: a burner (66, Figure 9) disposed on an upper side or a lower side of the heat exchanging unit (2, heat exchange unit), wherein the plurality of heat exchange [[pipe]] pipes (12, Figure 9) comes into contact with the exhaust gas in a direction intersecting the flowing direction of the fluid to be heated (Figure 9, paragraph 0118: According to this configuration, the combustion exhaust gas EG generated in the burner 66 by combustion of the fuel gas G passes through the primary heat exchanger 68 by the air supply of the air supply fan 70, and then is introduced into the 2 heat exchange unit 2 from the combustion chamber 64 through the exhaust gas introduction unit 6).
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Foreign Patent JP 2017083048 A).
Please note that reference is made to JP ‘2017083048’s attached English machine translation.

[AltContent: textbox (Kobayashi: Figure 9)]
    PNG
    media_image3.png
    527
    352
    media_image3.png
    Greyscale

Regarding claim 12, Kobayashi teaches a hot water supply system (paragraph 0002: The hot water supply device is provided with a heat exchanger for heat exchanging heat of combustion exhaust gas) comprising: a burner (66, Figure 9) that burns fuel gas to generate exhaust gas (Figure 9, paragraph 0118: According to this configuration, the combustion exhaust gas EG generated in the burner 66 by combustion of the fuel gas G passes through the primary heat exchanger 68 by the air supply of the air supply fan 70, and then is introduced into the 2 heat exchange unit 2 from the combustion chamber 64 through the exhaust gas introduction unit 6.); a housing (4, paragraph 0041: Each baffle plate 24-1 24-2 is arranged on a ceiling plate 16 of a housing 4, and a baffle plate 24-3 is arranged on a bottom plate 18) allowing the exhaust gas to flow (Figures 3 and 9); and a heat exchanging unit (2, heat exchange unit) disposed in the housing (4, understood that the heat exchanging unit is part of the housing and the housing encompasses an additional heat exchanger in Figure 9) the heat exchanging unit (2, heat exchange unit) including a heat exchange portion (10, annotated Figure 3b), a header portion (20-1 and/or 20-2, header, Figure 2), and first (24-3 attached to 18, baffle, substantial equivalent of) and second wind direction plates (24-2 attached to 16, baffle, substantial equivalent of), wherein the heat exchange portion (10) includes a plurality of heat exchange [[pipe]] pipes (12, heat exchange tubes 12; 12-1, 12-2; Figure 2 or 3) allowing a fluid to be heated to flow in the plurality of heat exchange [[pipe]] pipes to exchange heat between the fluid (paragraph 0018) to be heated and the exhaust gas (paragraph 0002), wherein the header portion (20-1 and/or 20-2, header) is connected to the plurality of heat exchange [[pipe]] pipes to allow the fluid to be heated to flow from the header portion to the plurality of heat exchange [[pipe]] pipes or from the plurality of heat exchange [[pipe]] pipes to the header portion (Figure 2; paragraph 0032: …For example, as shown in FIG. 2, in parallel with the heat exchange tube 12 extending across the headers 20-1 and 20-2, for example, a baffle plate…; understood that if the heat exchange tube 12 extends across the headers as shown in Figure 2 that fluid would be able to flow), wherein the first (24-3 attached to 18, baffle, substantial equivalent of) and second wind direction plates (24-2 attached to 16, baffle, substantial equivalent of) change the state of flow of the exhaust gas introduced into the heat exchange portion (Figure 3b, paragraph 0044: In such a 2 heat exchange unit 2, as shown in FIG. 3 b, the combustion exhaust EG that has entered from the exhaust introduction unit 6 has a laminar flow and includes an exhaust flow EG1,EG2,EG3 from the side of the ceiling plate 16 toward the side of the bottom plate 18. These laminar flows are influenced by the flow rate of the combustion exhaust EG, and the exhaust flow EG 1 side is dominant in the same manner as in the 1 embodiment; paragraph 0045: In view of the transient laminar flow change, as described above, the exhaust flow EG 1 collides with the baffle plates 24-1 and 24-2, reverses the flow and changes the laminar flow, and the exhaust flow EG 3 collides with the baffle plate 24-3 and reverses, and intersects with the exhaust flow EG 1 and EG 2 to change the laminar flow, as described above. 2. Thus, the exhaust flow EG 3, the exhaust flow EG 2, and the exhaust flow EG 3 and the exhaust flow EG 1 are agitated), wherein the heat exchange portion (80, primary heat exchange unit) includes an opening (6, Exhaust Air Induction, Figure 2; paragraph 0118: According to this configuration, the combustion exhaust gas EG generated in the burner 66 by combustion of the fuel gas G passes through the primary heat exchanger 68 by the air supply of the air supply fan 70, and then is introduced into the 2 heat exchange unit 2 from the combustion chamber 64 through the exhaust gas introduction unit 6) and a discharge portion (Figure 2; 8; discharge unit; paragraph 0119: In the heat exchange pipe 72 of the primary heat exchanger 68, the upstream combustion exhaust gas EG is received, and primary heat exchange between sensible heat of the combustion exhaust gas EG and a heated fluid such as heating water M is performed. After the first heat exchange, the combustion exhaust EG flows into the 2 heat exchange unit 2, and after the 2 heat exchange is performed in the heat exchange unit 10, the combustion exhaust EG is discharged from the discharge unit 8 to the outside air), the opening introduces the exhaust gas into the heat exchange portion, and the discharge portion discharges the exhaust gas after heat exchange from the heat exchange portion (Figure 2, paragraphs 0118 and 0119), wherein the first wind direction plate (24-3 attached to 18, baffle; paragraph 0053: Since the baffle plates 24-1 24-2, and 24-3 of this embodiment are inclined from the upstream side to the downstream side of the combustion exhaust EG, it is possible to reduce the exhaust resistance with respect to the exhaust flow EG1, EG2, EG3 and to prevent reduction in exhaust efficiency) includes a first cut-off plate (understood to be portion of 18 between 24-3 and opening 6) and a first regulation plate (understood to be baffle plate of 24-3) linked with the first cut-off plate (understood that the baffle plate 24-3 is attached to 18), the first cut-off plate is disposed on a side (18) of the opening (6) of the heat exchange portion (10, annotated Figure 3b) to regulate an opening amount of the opening (18 forms a part of the opening 6, annotated Figure 3b), and the first regulation plate (understood to be baffle plate 24-3) is disposed from the side of the opening toward an interior of the heat exchange portion (10, understood baffle 24-3 is at an angle from opening 6 to the inside of 10, annotated Figure 3b), wherein the second wind direction plate (24-2 attached to 16, baffle; substantial equivalent of) includes a second cut-off plate (understood to be portion of 16 between 24-2 and discharge portion 8) and a second regulation plate (understood to be baffle plate of 24-2) linked with the second cut-off plate (understood that the baffle plate 24-2 is attached to 16), the second cut-off plate is disposed on a side of the2 Application No.: 16/426,208 Docket No.: P190282US00discharge portion (8) of the heat exchange portion (10) to regulate an opening amount of the discharge portion (understood 16 forms a portion of the discharge portion 8, annotated Figure 3b), and the second regulation plate (understood to be portion of 16 between baffle plate 24-2 and discharge portion 8) is disposed from the side of the discharge portion toward the interior of the heat exchange portion (10, understood baffle 24-2 is at an angle from discharge portion 8 to the inside of 10, annotated Figure 3b), [[and]] wherein the plurality of heat exchange pipes (12, heat exchange tubes 12; 12-1, 12-2; annotated Figure 3b) include a first heat exchange pipe (annotated Figure 3b) on a side of the opening of the heat exchange portion (80 or 10), a second heat exchange pipe (annotated Figure 3b) on a side of the first cut-off plate (annotated Figure 3b), a third heat exchange pipe (annotated Figure 3b) on a side of the discharge portion (8) of the heat exchange portion (10), and a fourth heat exchange pipe (see annotated Figure 3b) on a side of the second cut-off plate (annotated Figure 3b), wherein the first regulation plate (24-3, baffle portion) is partially disposed between the first heat exchange pipe and the second heat exchange pipe (annotated Figure 3b), wherein the second regulation plate (24-2, baffle portion) is partially disposed between the third heat exchange pipe and the fourth heat exchange pipe, (annotated Figure 3b) and wherein the first (24-3 connected to 16, annotated Figure 3b) and second wind direction plates (24-2 connected to 16, annotated Figure 3b) form a meandering exhaust flow path for the exhaust gas in the heat exchange portion (paragraphs 0045 to 0047).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Foreign Patent JP 2017083048 A) in view of LeBlanc (US Patent No. 1769743).
Regarding claim 4, as applied to claim 1, Kobayashi teaches the invention as described above but does not expressly teach wherein 
LeBlanc teaches wherein the header portion (E, Figures 4, annotated Figure 2, water chamber) includes a partition wall (X, Y, Y2, Z, Z2) vertically extending in the header portion (page 1 line 51 to 52: Figure 4 is a plan view of the bottom of the double condenser), and the partition wall (X, Y, Y2, Z, Z2) partitions the header portion (E represented in Figure 4, water chamber) into a plurality of areas (page 2 lines 31 to 33: the water chamber E is divided by means of partitions X, Y, Y2, Z, Z2 respectively arranged) each including a predetermined number of the plurality of heat exchange pipes connected to the header portion (page 2 lines 31 to 50: …The cooling water enters at V into the lower water chamber …(omitted prior art language)… The water then ascends in the nest of tubes between the walls of the chamber C and reaches the upper water chamber F; the latter is, as shown in Figure 5, divided by partitions X2 Y2 Z2 respectively arranged in the extension of the diagonal partition B of the screens K1,R1. This set of partitions causes the water to flow down again, then up again in the tubes of chamber C, then in those of the chamber D, always, in a reverse direction to that of the current of steam; the coldest water is thus always in contact through the tubes with the coldest steam, as well in the condenser C as in the condenser D and it finally flows out at W), and wherein the first (K, baffles) and second wind direction plates (K2, baffles) are disposed so as to confront a part of the partition wall (X, Y, Y2, Z, Z2) across a boundary wall  (perforated plates) of the header portion (E, water chamber) to which the plurality of heat exchange pipes are connected (page 1 lines 54 to 65: The parallelepiped casing A common to the two condensers is arranged vertically for example, the diagonal partition B dividing the same into two steam chambers C and D of triangular section. In each one of these chambers is located a vertical tube nest the tubes of which open as usual, through two perforated plates, into the water chambers E, F, arranged the one at the lower part and the other, at the upper part of the double condenser and which constitute the top and bottom of the latter; page 2 lines 31 to 37: the water chamber E is divided by means of partitions X, Y, Y2, Z, Z2 respectively arranged, as shown in Figure 4, in the extension of the diagonal partition or wall B which separates the two condensers and of the screens K2, K, and R2, R; annotated Figure 2; understood that the perforated plates act as a boundary wall and part of the baffle of the steam chambers and the partition of the water chamber line up across the perforated plate) to permit a methodical circulation of the cooling water, on the one hand, and of the vapours to be condensed, on the other one, thereby insuring the utmost efficiency of the cooling surfaces. (page 1 lines 24 to 28).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the header portion of Kobayashi to include the header portion includes a partition wall vertically extending in the header portion, and the partition wall partitions the header portion into a plurality of areas each including a predetermined number of the plurality of heat exchange pipes connected to the header portion, and wherein the first and second wind direction plates are disposed so as to confront a part of the partition wall across a boundary wall of the header portion to which the plurality of heat exchange pipes are connected in view of the teachings of LeBlanc to permit a methodical circulation of the cooling water, on the one hand, and of the vapours to be condensed, on the other one, thereby insuring the utmost efficiency of the cooling surfaces.
[AltContent: textbox (LeBlanc: Figures 2 and 4)]

    PNG
    media_image4.png
    275
    247
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    438
    media_image5.png
    Greyscale
Allowable Subject Matter
Claim 6 is objected to.
The following is an examiner’s statement of reasons for allowance: 
Examiner is unable to find prior art or motivation to combine prior art to teach the claim as a whole in the context of the applied art. 
Applicant depicts ventilation plates 102A and 102B in the specification with Figures 19, 20A, and 20B which show a perforated plate and claims a ventilation plate to have vents which operate as shown in Figure 20B. Therefore, the ventilation plate is not interpreted as a fin that allows tubes to pass which are well known in the art. 
Additionally, the claims represent a single heat exchanging unit (6) as shown in Figures 6 and 19 as they encompass different embodiments. Examiner is unable to find prior art combining both wind direction plates (42 and 40) and a ventilation plate (102A or 102B) as claimed in the same heat exchanging unit (6) as Applicant has represented in specification and with Figures 6 and 19 which show different versions of (6) used where a heat exchanging unit (6) is represented in Figure 21, not separate versions of (6) used in the same apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Subsequently dependent claims 7-9 would additionally be objected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US Patent No. 10823455) teaches a condensing combustion apparatus.
Park (US Patent No. 8191512) teaches a structure of heat exchange apparatus for gas boiler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                         /MICHAEL G HOANG/ Supervisory Patent Examiner, Art Unit 3762